Citation Nr: 1018437	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2004 
rating decision of the VA Regional Office (RO) in Nashville, 
Tennessee.

The Veteran presented testimony on personal hearings at the 
RO in June 2006 and in December 2007 before the undersigned 
Veterans Law Judge sitting at Nashville, Tennessee.  The 
transcripts are of record.  On the latter occasion, the 
appellant submitted a written statement withdrawing the 
issues of entitlement to service connection for allergic 
rhinitis, muscle tension headaches, hydronephrosis, 
perirectal abscess, and anxiety disorder with depression and 
sleep disorder from appellate consideration.

By decision dated in May 2008, the Board denied entitlement 
to service connection for diabetes mellitus, claimed as due 
to herbicide exposure, peripheral neuropathy, 
arteriosclerotic heart disease, hypertension and basal cell 
carcinoma.  The issue of entitlement to service connection 
for a back disability was remanded for further development.  
The Veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  By Order dated in August 2008, the Court 
vacated the decisions on the various issues except for the 
back disorder, and remanded the case to the Board for further 
development and readjudication in accordance with the August 
2009 Joint Motion for Partial Remand.

By rating action dated in September 2009, service connection 
for degenerative joint disease of the lumbar spine was 
granted.  This is considered the full grant of that benefit 
sought on appeal and is no longer for appellate 
consideration.  

Following review of the record, the appeal is REMANDED to the 
RO.  VA will notify the appellant if further action is 
required. 


REMAND

Additional development is necessary prior to further 
disposition of the issues on appeal.

In correspondence dated in and received by the Board in April 
2010, the Veteran's attorney requested a personal hearing 
before a hearing officer at the agency of original 
jurisdiction.  This request must be addressed prior to 
further consideration and adjudication of the claims on 
appeal.  The RO should thus schedule the Veteran for a 
hearing at the RO. See 38 U.S.C.A. § 7107 (West 2002 & West 
2002); 38 C.F.R. §§ 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
local hearing at the agency of 
original jurisdiction.  

2.  The AOJ should determine 
whether there is any additional 
development that should be 
undertaken in regard to the 
assertion of exposure to Agent 
Orange.  See Joint Motion 
referencing M21-1MR, Part IV.

3.  The AOJ should obtain a 
medical opinion regarding whether 
there is a relationship between 
basal cell carcinoma and his 
report of exposure to chemicals 
and diesel fuel.

4.  Attempt to determine whether 
the appellant was in Camp Casey.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


